Title: From George Washington to Major General Horatio Gates, 6 November 1778
From: Washington, George
To: Gates, Horatio


  
    Sir
    Head Quarters Fredericksbg [N.Y.] 6th Novemr 1778.
  
  I am led to beleive by a letter from Major Genl Phillips, that he may not, in consequence of the late Resolve of Congress, have recd orders to remove to Virginia with the Convention Troops. He had been for some time past, for particular reasons, confined to the limits of his House and Garden by Genl Heath, who informs me that he recd the  
    
    
    
    approbation of Congress for so doing, and upon requesting the opinion of the president how long he should continue these restrictions, he recd the following answer on the 13th Sept. “I apprehend Congress conclude that you will continue in force your order respecting Maj: Genl Phillips untill he shall have made such concessions as shall be satisfactory to your own honor as commanding Officer of a department in the service of the United States.”
By a letter from Genl Heath himself, he seems to doubt the propriety of Genl Phillips’s removal untill the terms mentioned in the presidents opinion have been complied with: But as the Resolve for the march of the troops is general and subsequent to the opinion above cited, I think it may be inferred that Genl Phillips is included, and that if he should not have left Cambridge, that he be permitted and directed to follow the Troops. I am Sir Your most obt Servt

  Go: Washington

